 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       ANTHONY BATOR, et al.,                         No. 2:19-cv-00018-TLN-EFB
12                        Plaintiffs,
13             v.                                       ORDER
14       KAREN DIXON, et al.,
15                        Defendants.
16

17            This matter is before the Court pursuant to Plaintiff Anthony Bator’s (“Plaintiff”) “Motion

18   to Set Aside Order Adopting Findings and Recommendations, and Judgement” (ECF No. 25), in

19   which Plaintiff seeks reconsideration of the Order adopting the Findings and Recommendations

20   to dismiss the action and deny Plaintiff’s motion to amend (ECF Nos. 21–22).1 For the reasons

21   set forth below, Plaintiff’s motion is DENIED.

22            I.     FACTUAL AND PROCEDURAL BACKGROUND

23            Plaintiff initiated this action on January 3, 2019, against Defendants Judge Karen Dixon

24   and Siskiyou County Sheriff Jon Lopez, asserting no specific causes of action but alleging that

25   Defendant Dixon made improper rulings against Plaintiff in a state court action. (ECF No. 1.)

26
27   1
             Plaintiff’s motion, which seeks reconsideration of the order “filed on September 27, 2019”
     (ECF No. 25 at 1), appears to refer to the date the Order was signed by the District Court Judge,
28   rather than the date of electronic filing, September 30, 2019. (See ECF No. 22 at 2.)
                                                        1
 1   No factual allegations were asserted against Defendant Lopez. (Id.) On January 28, 2019,

 2   Defendant Dixon filed a Motion to Dismiss. (ECF No. 7.) Plaintiff requested and was granted an

 3   extension of time to oppose the motion (ECF Nos. 12–13), but ultimately failed to file any

 4   opposition.

 5          On April 23, 2019, the magistrate judge issued an Order to Show Cause for Plaintiff’s

 6   failure to file an opposition or statement of non-opposition. (ECF No. 14.) Instead of opposing

 7   the Motion to Dismiss, Plaintiff filed a “Response to Order to Show Cause” (ECF No. 17), and an

 8   “Amended Complaint and Motion for Preliminary Injunction” (ECF No. 15), which the Court

 9   construed as a motion to amend.

10          On September 4, 2019, the magistrate judge filed Findings and Recommendations

11   recommending dismissal of Plaintiff’s claims due to lack of subject matter jurisdiction, denial of

12   Plaintiff’s motion to amend, and further recommending that the case be closed. (ECF No. 21.)

13   On September 16, 2019, the Findings and Recommendations intended to be served on Plaintiff

14   was returned as “Undeliverable.” On September 30, 2019, this Court adopted the Findings and

15   Recommendations in full, dismissing the action and entering Judgment in favor of Defendants.

16   (ECF Nos. 22–23.) That same day, Plaintiff filed a Notice of Change of Address with the Court.

17   (ECF No. 24.)

18          On October 25, 2019, Plaintiff filed the instant Motion for Reconsideration, on the basis

19   that he was unexpectedly transferred to a different prison in September 2019. (ECF No. 25.)

20   Plaintiff requests the Court reverse its order dismissing the case and allow him adequate time to
21   articulate multiple objections to the proposed Findings and Recommendations. (Id.) The Court

22   DENIES Plaintiff’s motion for the reasons stated herein.

23          II.      STANDARDS OF LAW

24          The Court may grant reconsideration under Federal Rules of Civil Procedure 59(e) or 60.

25   See Schroeder v. McDonald, 55 F.3d 454, 458–59 (9th Cir. 1995). A motion to alter or amend a

26   judgment under Rule 59(e) must be filed no later than twenty-eight days after the entry of
27   judgment. Fed. R. Civ. P. 59(e). Therefore, a “motion for reconsideration” is treated as a motion

28   to alter or amend judgment under Rule 59(e) if it is filed within twenty-eight days of entry of
                                                       2
 1   judgment; otherwise, it is treated as a Rule 60(b) motion for relief from judgment or order.

 2   Rishor v. Ferguson, 822 F.3d 482, 490 (9th Cir. 2016); see Am. Ironworks & Erectors, Inc. v. N.

 3   Am. Const. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001). Plaintiff’s motion was filed within

 4   twenty-eight days of entry of judgment and is therefore construed as a motion to alter or amend

 5   the judgment under Rule 59(e).

 6          Rule 59(e) does not list specific grounds for a motion to amend or alter, therefore the

 7   district court enjoys considerable discretion in granting or denying the motion. Allstate Ins. Co. v.

 8   Herron, 634 F.3d 1101, 1111 (9th Cir. 2011), citing McDowell v. Calderon, 197 F.3d 1253, 1255

 9   n.1 (9th Cir. 1999). Nevertheless, a motion for reconsideration under Rule 59(e) “should not be

10   granted, absent highly unusual circumstances, unless the district court is presented with newly

11   discovered evidence, committed clear error, or if there is an intervening change in the controlling

12   law.” McDowell, 197 F.3d at 1255. Further, “[a] motion for reconsideration may not be used to

13   raise arguments or present evidence for the first time when they could reasonably have been

14   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

15   F.3d 873, 880 (9th Cir. 2009) (emphasis in original).

16          “In general, there are four basic grounds upon which a Rule 59(e) motion may be granted:

17   (1) if such motion is necessary to correct manifest errors of law or fact upon which the judgment

18   rests; (2) if such motion is necessary to present newly discovered or previously unavailable

19   evidence; (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is

20   justified by an intervening change in controlling law.” Allstate Ins. Co., 634 F.3d at 1111.
21          III.    ANALYSIS

22          Plaintiff fails to advance any argument that establishes he is entitled to relief under Rule

23   59(e). More specifically, Plaintiff’s motion fails because he alleges neither new evidence nor an

24   intervening change in the controlling law; nor does he identify any errors of law or fact in the

25   judgment. McDowell, 197 F.3d at 1255. Similarly, Plaintiff states he intends to raise numerous

26   objections to the Findings and Recommendations, but he does not identify what those objections
27   are. (ECF No. 25 at 3.) At most, Plaintiff argues he did not receive the Findings and

28   Recommendations, and therefore did not have the opportunity to object to them, because he was
                                                       3
 1   unexpectedly transferred to a different prison at the beginning of September 2019. (Id. at 2.) The

 2   Court finds this argument unpersuasive.

 3          As noted in the Findings and Recommendations, the Court properly attempted to serve

 4   Plaintiff with its Findings and Recommendations. Local Rule 182(f) places Plaintiff under a

 5   continuing obligation to inform the Court of any change of address. E.D. Cal. L.R. 182(f).

 6   Absent such notice, service of the Court’s orders is considered fully effective. Id. Plaintiff knew

 7   Defendant’s Motion to Dismiss (ECF No. 7) was submitted without appearance and was pending

 8   before the court. Under these circumstances, Plaintiff’s failure to timely update his mailing

 9   address in compliance with the Local Rules does not warrant the extraordinary relief he seeks

10   under Rule 59(e). See, e.g., Royal v. Hofer, No. 2:07-cv-00474-GEB-DAD-P, 2009 WL 2424589

11   (E.D. Cal. Aug. 6, 2009) (denying reconsideration of dismissal for failure to comply with court

12   orders, where delay resulted from plaintiff’s failure to update address with court); see also In re

13   Hammer, 940 F.2d 524, 526 (9th Cir. 1991) (denying motion to set aside default judgment under

14   Rule 60(b), on basis that pro se party was responsible for apprising the court of his forwarding

15   address and received constructive notice of the filing to which he failed to respond).

16          Further, in light of the dismissal of this action for lack of jurisdiction pursuant to the

17   Rooker-Feldman doctrine2 and judicial immunity (see ECF No. 21 at 4–6), the Court is persuaded

18   that the result would be no different if the order was vacated and Plaintiff was permitted

19   additional time to submit his (unidentified) objections. For these reasons, Plaintiff’s Motion for

20   Reconsideration must be DENIED.
21   ///

22

23   2
             The Rooker-Feldman doctrine bars jurisdiction in federal district court if the exact claims
     raised in a state court case are raised in the subsequent federal case, or if the constitutional claims
24   presented to the district court are “inextricably intertwined” with the state court’s denial of relief.
     Bianchi v. Rylaarsdam, 334 F.3d 895, 898–99 (9th Cir. 2003), quoting D.C. Court of Appeals v.
25   Feldman, 460 U.S. 562, 483 n. 16 (1983). In addition to recommending dismissal of the action
26   under this basis, the Findings and Recommendations also recommended denial of Plaintiff’s
     Motion to Amend (ECF No. 15), on the basis that Plaintiff’s proposed amendments were futile.
27   (ECF No. 21 at 6, citing Noll v. Carlson, 809 F.2d 1446, 1448 (1987) (holding that, while the
     court would normally grant a pro se plaintiff a chance to amend his complaint, it will not grant
28   leave to amend where it is clear that no amendment can cure the complaint’s defects).)
                                                          4
 1          IV.     CONCLUSION

 2          Plaintiff has failed to advance any argument or new facts, circumstances, or controlling

 3   law to warrant the extraordinary relief he seeks under Rule 59(e). Accordingly, Plaintiff’s

 4   Motion for Reconsideration (ECF No. 25) is DENIED.

 5          IT IS SO ORDERED.

 6   Dated: January 30, 2020

 7

 8

 9
                                        Troy L. Nunley
10
                                        United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
